NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED

                                                 IN THE DISTRICT COURT OF APPEAL
                                                 OF FLORIDA
                                                 SECOND DISTRICT

CHRISTINA PAYLAN, M.D.,                          )
                                                 )
              Petitioner,                        )
                                                 )
v.                                               )      Case No. 2D17-5161
                                                 )
TIMOTHY FITZGERALD and FARMER                    )
& FITZGERALD, P.A.,                              )
                                                 )
              Respondents.                       )
                                                 )

Opinion filed September 5, 2018.

Petition for Writ of Certiorari to the Circuit
Court for Hillsborough County; Gregory P.
Holder, Judge.

Christina Paylan, M.D., pro se.

Matthew Farmer of Farmer & Fitzgerald,
Tampa, for Respondents.



PER CURIAM.


              Denied.




LaROSE, C.J., and KHOUZAM and ATKINSON, JJ., Concur.